DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 3 October 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
In the prior office action on 4 April 2022 (hereafter referred to as the prior office action), the examiner previously rejected the instant claims on the grounds of non-statutory double patenting over the claims of copending application 16/864,017 (now US Patent 11,419,826). The examiner has decided to withdraw this rejection on the grounds that there no evidence that the surface modifications in the claims of the ‘826 patent would have modified the pore surface, as opposed to only modifying the particle surface. See pages 13-14 of applicant’s response on 3 October 2022.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mou et al. (US 2018/0050115 A1).
Mou et al. (hereafter referred to as Mou) is drawn to hollow silica particles with encapsulated bioactive ingredients, as of Mou, title and abstract. The silica of Mou is mesoporous, as of Mou, paragraph 0055. Particles may be sized 100 nm or less, as of Mou, paragraph 0053. Mou teaches a terminal hydrocarbyl moiety, as of Mou, paragraphs 0041-0042.
As to claim 1, the claim requires a particle size of less than 100 nm when measured by transmission electron microscopy (TEM) and less than 150 nm when measured by dynamic light scattering (DLS) in phosphate buffered saline. Mou utilized both techniques, as of Mou, paragraphs 0094-0095. That Mou utilized DLS to measure particle size in paragraph 0095 would appear to indicate that the particles of Mou do not aggregate in aqueous solution and that Mou would have achieved similar measurements in DLS as compared with the measurements in TEM. The examiner also notes that Mou teaches that no obvious aggregates of particles were formed, as of Mou, paragraph 0122, end of paragraph; as such, this would further bolster the examiner’s case that the particle size by DLS would have been essentially the same as the particle size by TEM.
As to claim 1, the claim requires an organic modification on the surface of the pores. Mou teaches modification with a terminal hydrocarbyl moiety, as of Mou, paragraphs 0041-0042. The skilled artisan would have expected that this modification would have modified the external pores in mesoporous silica, and would likely have also modified the internal pores and inward facing pores. 
As to claim 1, Mou teaches all of the required claim elements, but not necessarily in the same embodiment. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 2, Mou teaches a pore size of less than 5 nm in paragraph 0055.
As to claim 3, Mou teaches a particle size of less than 100 nm in paragraph 0053.
As to claims 4-5, Mou teaches derivatization with phenyl triethoxysilane or phenyl trimethoxysilane, as of Mou, paragraph 0090.
As to claims 4 and 6, Mou teaches derivatization with propyl triethoxysilane and butyl triethoxysilane, as of Mou, paragraph 0090.
As to claims 8-10, Mou teaches the following drugs, as of paragraphs 0059-0060, reproduced below.

    PNG
    media_image1.png
    387
    464
    media_image1.png
    Greyscale

The above reproduced agents include hydrophilic enzymes and hydrophobic anticancer drugs.
As to claim 21, a particle made by the steps of paragraphs 0064-0074 of Mou would have been expected to have had the structure required by instant claim 21. Regardless, this claim is a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). As best understood by the examiner, the composition of Mou would have rendered the claimed structure to have been prima facie obvious regardless of how it was prepared. This is because the structure of Mou includes the required mesoporous silica particle in the required size range. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). As the relevant nonobvious difference has not yet been established in the prosecution history, this rejection is applicable to claim 21.
As to claim 22, this is an independent claim that is essentially the same as that of claim 1 except requiring that the DLS particle size is no greater than 100 nm, rather than the 150 nm required by claim 1. As explained in the above rejection of claim 1, Mou utilized both techniques (electron microscopy and DLS), as of Mou, paragraphs 0094-0095. That Mou utilized DLS to measure particle size in paragraph 0095 would appear to indicate that the particles of Mou do not aggregate in aqueous solution and that Mou would have achieved similar measurements in DLS as compared with the measurements in TEM. The examiner also notes that Mou teaches that no obvious aggregates of particles were formed, as of Mou, paragraph 0122, end of paragraph; as such, this would further bolster the examiner’s case that the particle size by DLS would have been essentially the same as the particle size by TEM.
Note Regarding Reference Date: The instant application claims benefit of provisional application 62/875,822, filed on 18 July 2019. Mou was published on 22 February 2018. As such, Mou was published over a year earlier than the earliest effective filing date of the instant application. Therefore, Mou is prior art under 35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable.


Claims 1-5, 7-11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (WO 2017/041032 A1).
Brinker et al. (hereafter referred to as Brinker) is drawn to “protocells” for the treatment of various diseases, as of Brinker, title and abstract. Brinker teaches mesoporous silica as of page 13 lines 5-10.
As to claim 1, the claim requires an organic modification at the surface of the pores of the mesoporous silica. Brinker teaches modification of the silica particle with phenyltriethoxysilane, as of Brinker, page 134, line 15. This phenyltriethoxysilane, when bound to the silica, is also understood to read on the terminal hydrocarbyl moiety recited later in the claim.
As to claim 1, the claim requires a particle size of no greater than 100 nm in the absence of a medium and no greater than 150 nm in the presence of a medium. Brinker teaches a particle size of less than about 100 nm, as of Brinker, page 46, lines 35-40. This is within the claimed size range of both no greater than 100 nm and no greater than 150 nm. Brinker teaches both DLS and TEM, as of Brinker, at least page 133, last three lines, relevant text reproduced below.

    PNG
    media_image2.png
    156
    1086
    media_image2.png
    Greyscale

Brinker also teaches a lack of aggregation, as of page 129, lines 30-32, reproduced below.

    PNG
    media_image3.png
    105
    1077
    media_image3.png
    Greyscale

As such, there would have been a reasonable expectation that particle size by DLS would have been similar to that measured by TEM.
As to claim 1, the claim requires that the organic modification be on the surface of the pores. Brinker teaches the following, as of page 99 lines 19-22, relevant text reproduced below.

    PNG
    media_image4.png
    138
    1089
    media_image4.png
    Greyscale

As such, Brinker is understood to modify the pore walls, wherein the term “pore walls” in Brinker is understood to read on the required pore surfaces.
As to claim 1, the claim requires both a specific size range and a specific organic modification. These are taught by Brinker, but do not appear to be taught in the same embodiment. Together these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 2, the claim requires a pore size no greater than 50 nm. Brinker teaches a pore size from about 0.01 nm to about 50 nm, as of Brinker, page 13 lines 36-40.
As to claim 3, Brinker teaches a particle size of less than about 100 nm, as of Brinker, page 46, lines 35-40.
As to claim 4, the silica of Brinker which is derivatized with phenyltriethoxysilane is understood to comprise a terminal aromatic moiety, as required by the instant claim.
As to claim 5, Brinker teaches phenyltriethoxysilane, as of Brinker, page 10 line 37.
As to claim 7, Brinker teaches a silica particle made from tetramethyl orthosilicate and/or tetraethyl orthosilicate, as of Brinker, pages 144-145, claim 8. This particle does not appear to include a hydrophobic modifier such as phenyltrimethoxysilane. As such, the particle of pages 144-145 of Brinker, which lacks hydrocarbyl termini entirely, would appear to have less than 1 X 106 molecules per particle of terminal hydrocarbyl moieties.
As to claim 8, Brinker teaches hydrophobic bioactive ingredients such as paclitaxel, as of Brinker, page 11 lines 5-10. Brinker appears to teach loading to the pore volume, as of Brinker, page 53 line 10 and page 73 lines 17-25.
As to claim 9, Brinker teaches hydrophobic bioactive ingredients such as paclitaxel, as of Brinker, page 11 lines 5-10. This is understood to read on the required hydrophobic small molecule or chemo-drug, as paclitaxel is a known drug used in anticancer chemotherapy.
As to claim 10, Brinker teaches hydrophobic bioactive ingredients such as paclitaxel, as of Brinker, page 11 lines 5-10.
As to claim 11, Brinker teaches synergistic delivery, as of the title and abstract. Brinker also teaches multiple therapeutic agents.
As to claim 21, this claim is a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). As best understood by the examiner, the composition of Brinker would have rendered the claimed structure to have been prima facie obvious regardless of how it was prepared. This is because the structure of Brinker includes the required mesoporous silica particle in the required size range. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). As the relevant nonobvious difference has not yet been established in the prosecution history, this rejection is applicable to claim 21.
As to claim 22, the claim requires a particle size of no greater than 100 nm in the absence of a medium and no greater than 100 nm in the presence of a medium. Brinker teaches a particle size of less than about 100 nm, as of Brinker, page 46, lines 35-40. This is within the claimed size range of both no greater than 100 nm and no greater than 100 nm. Brinker teaches both DLS and TEM, as of Brinker, at least page 133, last three lines, relevant text reproduced in the rejection of claim 1 above. Brinker also teaches a lack of aggregation, as of page 129, lines 30-32, reproduced in the rejection of claim 1 above. As such, there would have been a reasonable expectation that particle size by DLS would have been similar to that measured by TEM.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (WO 2017/041032 A1) in view of Yu et al. (WO 2015/089590 A1).
Brinker is drawn to protocells comprising mesoporous silica particles. See the rejection above over Brinker by itself. Brinker teaches various silanes which are used to derivatize the mesoporous silica particles, such as phenyltriethoxysilane on page 93 line 16. Brinker teaches oral administration on page 54 line 28.
Brinker does not teach propyltriethoxysilane (wherein the propyl group is not amino derivatized).
Yu et al. (hereafter referred to as Yu) is drawn to silica vesicles for delivery of chemical and biological agents, as of Yu, title and abstract. These vesicles may be used in drug delivery, as of Yu, page 1, paragraph 0001. Yu teaches silanes that are surface modified with various silanes, as of Yu, page 24 at bottom of the page and onto the top of page 25, relevant text reproduced below from page 24.

    PNG
    media_image5.png
    336
    956
    media_image5.png
    Greyscale

The skilled artisan would have understood modification with alkyl groups to have been hydrophobic modification. Yu teaches the benefits of hydrophobic modification in terms of greater stability of the active agent encapsulated therein to acid or trypsin digestion, as of Yu, page 80, relevant text reproduced below.

    PNG
    media_image6.png
    853
    935
    media_image6.png
    Greyscale

For the purposes of this rejection, it is understood that while Yu taches modifying the particle surface, Yu does not teach modifying the pore surface.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Brinker to have included hydrophobic silanes such as propyltriethoxysilane, as of Yu. Yu teaches the use of propyltriethoxysilane as well as other hydrophobic silanes to modify a silica particle. Such modification appears to be useful to enable the silica particle to resist acid and trypsin digestion. Such acid and trypsin digestion would be normally encountered in the stomach and intestine of an orally administered composition; as such, resistance to acid and trypsin digestion is useful for an orally administered dosage form. Brinker teaches a dosage form that may be administered orally, as of Brinker, page 54 line 28. As such, the skilled artisan would have been motivated to have modified the composition of Brinker to have included hydrophobic silanes, as of Yu, in order to have made the composition of Brinker predictably more suitable for oral administration with a reasonable expectation of success, by predictably increasing resistance to acid and trypsin digestion with a reasonable expectation of success.
As to claim 6, Yu teaches various silanes such as propyltrimethoxysilane as of Yu, page 24, bottom paragraph.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (WO 2017/041032 A1) in view of Morris et al. (US 2009/0286838 A1).
Brinker is drawn to protocells comprising mesoporous silica particles. See the rejection above over Brinker by itself. Brinker teaches an embodiment in which paclitaxel is delivered, as of Brinker, page 131, Example 11.
For the purposes of this rejection, the examiner understands that, purely en arguendo, Brinker fails to teach two bioactive agents which have a synergistic effect because the synergistic effect described by Brinker is between the drug and the delivery vehicle, not between two different drugs.
Morris et al. (hereafter referred to as Morris) is drawn to cancer treatments, as of Morris, title and abstract. Morris teaches that a taxoid (i.e. taxane) such as paclitaxel has a synergistic anti-tumor effect when combined with benzimidazole carbamate, as of the end of claim 1 of Morris.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the paclitaxel of Example 11 of Brinker with benzimidazole carbamate, as of Morris. Morris teaches that paclitaxel and benzimidazole carbamate have a synergistic effect against tumors when combined together. As such, the skilled artisan would have been motivated to have combined particle of Brinker containing paclitaxel with benzimidazole carbamate, as of Morris, in order to have predictably improved antitumor effectiveness in a synergistic manner with a reasonable expectation of success.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,729,783. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a mesoporous silica particle sized less than 100 nm or 150 nm, which comprises an organic modification which is a terminal hydrocarbyl moiety.
Conflicting claim 1 is drawn to a layered silica particle comprising pores. Conflicting claim 3 recites a particle size from 20 nm to 150 nm. Conflicting claim 6 recites a pore size of less than 5 nm. Conflicting claim 21 recites various derivitizations of the silica, including with phenyl triethoxysilane. The resultant derivatized product would have silica derivatized with a terminal hydrocarbyl moiety.
The instant and conflicting claims differ because the conflicting claims recite layered silica shells, which are not recited by the instant claims. Nevertheless, layered silica shells are not excluded by the instant claims. As such, the subject matter of the conflicting claims still appears to be within the scope of the subject matter of the instant claims even though the conflicting claims are drawn to layered silica shells whereas the instant claims are silent as to whether or not the silica shells are layered.
The instant claims are drawn to mesoporous silica nanoparticles, whereas the conflicting claims do not explicitly recite that the silica nanoparticles are mesoporous. Nevertheless, the conflicting claims appear to be drawn to particles with a pore size of less than 5 nm. This pore size is understood to result in mesoporous particles.


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted to the file record on 3 October 2022. The examiner has addressed the positions taken in the declaration below.
Part 1 – Issues Related to the Definition of “Mesoporous Silica:”
1A - Hollow Silica and Mesoporous Silica Nanoparticles: Declarant appears to take the position that the claimed invention, being drawn to mesoporous silica nanoparticles, differs from hollow silica nanoparticles, as of paragraphs #9, #10, and #12 of the declaration. A similar position is taken in paragraph #24 of the declaration with respect to the Yu reference.
To the extent that declarant is taking the position that the particles of the preferred embodiments of the instant application are not hollow, the examiner does not necessarily dispute this. However, to the extent that declarant is taking the position that hollow silica nanoparticles are necessarily not mesoporous, the examiner disagrees and takes the position that this is not supported by the prior art. For example, Chen (US 2005/0244322 A1) is drawn to a “hollow structured mesoporous silica material”, as of the title of Chen. Chen et al. (US 2011/0196285 A1) is also drawn to a hollow mesoporous silica sphere, as of the title and abstract of this reference. Huang et al. (Journal of Materials Chemistry A, Vol. 2, 2014, pages 8839-8848) is also drawn to mesoporous hollow silica spheres, as of page 8839, title and abstract.
As such, to the extent that declarant is taking the position that the claimed phrase “mesoporous silica nanoparticle” excludes silica nanoparticles which are hollow, the examiner disagrees with this position. This is because the art appears to be replete with examples of hollow mesoporous silica.
1B – Protocells and Mesoporous Silica: Declarant takes the following position on page 10, paragraph #21.

    PNG
    media_image7.png
    318
    800
    media_image7.png
    Greyscale

The examiner does not have evidence to dispute declarant’s apparent position that the protocell of Brinker would act more like liposomes than like uncoated mesoporous silica due to the presence of a lipid bilayer coating on the protocells of Brinker. Nevertheless, nothing presented in the file record appears to adequately support the position that the particles of Brinker would have been excluded by the claimed recitation “mesoporous silica nanoparticles.” Brinker indicates that the metal oxide (i.e. silica) is mesoporous, as of the abstract of Brinker. The examiner agrees the lipid bilayer of Brinker is not specifically recited by the instant claims. Nevertheless, the claims do not recite “consisting of” type language that would exclude additional unrecited elements – e.g. as described in MPEP 2111.03(II). In addition, during examination, the examiner must apply the broadest reasonable claim interpretation, and this interpretation would not entail interpreting the term “mesoporous” to exclude surface coatings.
The examiner notes here that although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. See MPEP 716.01(c)(III). The examiner takes the position that the differences between the example described in the declaration and the prior art are factual and/or scientific positions that are entitled to consideration and weight. However, declarant’s positions regarding which features are believed by declarant to be excluded by the phrase “mesoporous silica” is understood by the examiner to be an opinion a legal issue which is entitled to any weight. This is because the issue of how claims are to be interpreted, and what features are excluded by the claimed language, is a legal issue; see MPEP 2111 for a discussion of claim interpretation during the process of examination.
Part 2 – Mesoporous Silica Particle Size: In paragraph #8 of the declaration, declarant appears to take the position that the traditional Stober synthesis of mesoporous silica does not work well for synthesis of particles sized less than 100 nm.
In view of this, the examiner has reviewed the prior art related to Stober synthesis of sub-100 nm particles. The examiner has found the reference Hyeon et al. (US 2014/0356272 A1), which appears to be relevant. Hyeon et al. (hereafter referred to as Hyeon) teaches the following, which is reproduced below.

    PNG
    media_image8.png
    162
    507
    media_image8.png
    Greyscale

As such, it appears that the Stober process can be used to synthesize silica particles sized less than 100 nm, but these particles are not uniform. This appears to be in general agreement with declarant’s position. However, instant claim 1 does not appear to require uniformly sized particles. As such, these positions appear to relate to subject matter that is not actually recited by the claims. Such positions are not persuasive; see MPEP 2145(VI).
Additionally, even if, purely en arguendo, a more traditional Stober process does not produce uniformly sized silica particles sized less than 100 nm, such particles do appear to have been produced prior to the effective filing date of the instant application. See Lin et al. (Chemical Communications, Vol. 47, 2011, pages 532-534), which teaches 50 nm pegylated silica particles, as of Lin, page 532, title and abstract. Also see Lin, page 533, left column, figures 1A and 1B, reproduced below.

    PNG
    media_image9.png
    328
    865
    media_image9.png
    Greyscale

The bar on the bottom right of both figures represents 100 nm; as such, the above-shown particles appear to have diameters less than 100 nm and to be relatively uniformly sized.
Part 3 – Alleged Exclusion of Functional Groups on the Particle Surface: On page 8, paragraph 18, declarant declares the following.

    PNG
    media_image10.png
    87
    771
    media_image10.png
    Greyscale

The examiner disagrees that the claims exclude functional groups appearing on the particle surface. Nothing in the claims excludes the presence of such functional groups.
An additional review of the instant specification appears to indicate that particles disclosed in the instant examples are, in fact, modified with polyethylene glycol (PEG). See e.g. the instant specification on page 23, paragraph 0074 of the instant specification. The example on page 26 of the instant specification also appears to include PEG. As best understood by the examiner, the PEG modification appears to be on the outside of the particle. The specification also discloses targeting ligands to target tumors as of the instant specification on page 19, paragraph 0059. These would have been expected to have been on the outside of the particle. 
In fact, the examiner’s best understanding of the invention as disclosed in the specification appears to be that declarant intends to modify the pores of the particle with relatively hydrophobic alkyl or aryl groups (such as a phenyl group), but intends to modify the exterior of the particle with hydrophilic components such as PEG. As best understood by the examiner, the hydrophobic modification of the pores is intended to aid in the loading of hydrophobic drugs. In contrast, the hydrophilic modification of the particle exterior is at least intended to help particles remain stable to aggregation in aqueous environment so that they can circulate through the bloodstream – the hydrophilic PEG also protects the particles from recognition by the innate immune system. This PEG derivatization of the outer surface is, in contrast to declarant’s position, a functional group appearing on the particle surface.
Part 4 – Comparative Testing: Declarant has presented comparative testing on page 9, paragraph #19, reproduced below.

    PNG
    media_image11.png
    436
    748
    media_image11.png
    Greyscale

The examiner’s understanding of the above-reproduced data is that the order in which various ingredients are added has a significant effect on the particle thus produced. For example, a particle with a first step of adding ethanol TEOS with hydrophobic silane and a second step of adding ethanolic TEOS in the absence of hydrophobic silane appears to produce a stable particle with a size in the claimed range. In contrast, if the entirety of the ethanolic TEOS and hydrophobic silane are added together, the resultant particle is not stable in the claimed size range. Similarly, if the ethanolic TEOS is added first, then a second step of ethanolic TEOS with hydrophobic silane is subsequently conducted, the resultant particle is not stable. As such, the order of adding ingredients appears to have a substantial effect on the properties of the resultant product. This effect would not have been expected by one of ordinary skill in the art.
The examiner notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). However, in this case, there appear to be new or unexpected results that would overcome the prima facie case of obviousness.
Nevertheless, the data presented by declarant does not appear to be commensurate in scope with the claimed invention because the claims do not recite the order at which the steps are performed. See MPEP 716.02(d) regarding commensurateness in scope and unexpected results.
The examiner has set forth proposed examiner’s amendments at the end of the office action that set forth proposed claims drawn to subject matter that would appear to be commensurate in scope with the unexpected results provided here.

Response to Arguments
Applicant has presented various arguments in applicant’s response on 3 October 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s arguments, page 8, last paragraph, applicant makes the following argument.

    PNG
    media_image12.png
    252
    597
    media_image12.png
    Greyscale

The examiner understands this argument to be a position that the claimed term “pore” should be interpreted as reading on only the structure classified as an internal pore and not the structure classified as an external pore, e.g. as in the following figure, which is reproduced below and was previously presented on page 4 of the prior office action.

    PNG
    media_image13.png
    576
    636
    media_image13.png
    Greyscale

The examiner disagrees. As best understood by the examiner, in the art area of particles, the skilled artisan would have recognized the concept of an external pore. See e.g. Pinnavaia et al. (US 2005/0272592 A1), paragraph 0062, Oyama et al. (US 20070251388 A1), paragraph 0036, and Saleh et al. (US 2016/0214087 A1), paragraph 0063. As the instant specification does not appear to provide a definition for the term “pore” that excludes such external pores, the examiner understands that the claimed term “pore” includes both internal and external pores.
This position is relevant in addressing the arguments presented by applicant in applicant’s response on the paragraph bridging pages 9-10 and on page 10, first full paragraph. In this argument, applicant appears to argue that Mou modifies only the shell, and does not modify pores. In response, the examiner takes the position that Mou modifies external pores. Contra to applicant’s arguments, those external pores modified by Mou are understood to read on the required pores.
With regard to the Brinker reference, applicant argues that the section of Brinker cited in the prior office action of page 134 of Brinker is non-sensical, as of the paragraph bridging pages 10-11 of applicant’s response. Applicant points to the fact that on page 134 of Brinker, Brinker cites “embodiment 1”, but does not teach an embodiment 1 earlier in the document. This is not persuasive, because as best understood by the examiner, “embodiment 1” of Brinker would have been understood by the skilled artisan to have been example 1 of Brinker. To the extent that applicant is arguing that this teaching of Brinker renders Brinker to be inoperative prior art, this is not persuasive. Prior art is presumed to be operable/enabling.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. See MPEP 2121(I). In this case, pointing to various grammatical errors in the text of the Brinker reference is not understood to be sufficient to rebut the presumption of operability.
In applicant’s response, page 11, applicant makes the following argument, wherein relevant text from applicant’s response is reproduced below.

    PNG
    media_image14.png
    54
    636
    media_image14.png
    Greyscale

This is not persuasive at least because both Mou and Brinker appear to teach a pore size within the claimed pore size range or that overlaps with the claimed pore size range. See the above rejection of claim 2.
Applicant then argues that the particles of Brinker would have been unable to have been dispersed in aqueous solution, or the ability of the particles of Brinker to be dispersed in aqueous solution would not have been known, as of page 11, of applicant’s response. For this reason, applicant argues that the particles of Brinker would not have been usable in clinical application (e.g. because the particles of Brinker would not have been dispersible in blood plasma or other aqueous bodily fluid), as of page 11 of applicant’s response. This is not persuasive. Brinker teaches administration of the particles of Brinker to mice via intraperitoneal injection on page 132, Example 12. This would have indicated to the skilled artisan that the particles of Brinker are dispersible in aqueous solution and usable in clinical application.
Applicant makes arguments regarding Yu et al. (WO 2015/089590 A1) (which was cited on page 16 of the prior office action on 4 April 2022) on page 12 of applicant’s response. Applicant argues that the particle of Yu would not have had good dispersibility in water. This is not persuasive. Yu appears to teach using the composition of Yu to elicit an immune response (i.e. as a vaccine), as of Yu, claims 22-27. The skilled artisan would have understood that this method would have entailed administering the particles of Yu to a subject. That Yu teaches this indicates that Yu expected the administered particles to have sufficiently good dispersibility that they would not coagulate upon administration to the subject.
With regard to the previously presented double patenting rejection over the claims of US Patent 10,729,783, applicant argues that the arguments applied regarding the Mou reference are also applicable regarding the double patenting rejection, as of page 13 of applicant’s response. This is not persuasive. The previously presented arguments regarding the Mou reference are not persuasive for the reasons set forth above. As such, these arguments are also not persuasive regarding the double patenting rejection over the claims of the conflicting ‘783 patent.
The examiner has set forth claim amendments below that would appear to place the claims in condition for allowance.


Proposed Examiner’s Amendment
The examiner proposes amending claim 1 in the following manner to place the claim in condition for allowance.
Claim 1 (Proposed Amendment): A mesoporous silica nanoparticle [[ ]] having a particle size of no greater than 100 nm as measured by Transmission Electron Microscopy (TEM), and a hydrodynamic size in phosphate buffered saline (PBS) as measured by Dynamic Light Scattering (DLS), of no greater than 150 nm as measured by Dynamic Light Scattering (DLS), [[ ]] wherein the particle is made by the following method
(a) providing an alkaline solution containing a surfactant to form micelles;
(b) optionally introducing oil phase into the solution after step (a) and before step (c) for pore extension;
(c) adding a first silica source and a second silica source which provides a terminal hydrocarbyl moiety into the solution, wherein the molar ratio of the first silica source and the second silica source is between 21:1 and 11:1;
(d) adding a further first silica source after step (c) to form mesoporous silica nanoparticles (MSNs); 
(e) optionally conducting surface modification of the external surface of the MSNs,
(f) conducting hydrothermal treatment to the solution; and
(g) extracting and optionally purifying the MSNs from the solution,
wherein the mesoporous silica nanoparticle has pores and the terminal hydrocarbyl moieties modify the internal surface of the pores.

X) Claim 2 is proposed to be allowed without further amendment.

X) Claim 3 is proposed to be allowed without further amendment.

X) Claim 4 is proposed to be amended in the following manner:
Claim 4 (Proposed Amendment): The mesoporous silica nanoparticle of claim 1, wherein the terminal hydrocarbyl moiety [[ ]] is selected from the group consisting of a terminal aromatic moiety, a terminal aliphatic moiety, [[ ]] and combinations thereof.

X) Claim 5 is proposed to be amended in the following manner:
Claim 5 (Proposed Amendment): The mesoporous silica nanoparticle of claim [[ ]] 1, wherein the [[ ]] second silica source is selected from the group consisting of trimethoxyphenylsilane (TMPS), triethoxyphenylsilane, diphenyldiethoxysilane, 1-naphthyl trimethoxysilane, 2-hydroxy-4-(3-triethoxy silylpropoxy)diphenylketone, O-4-methylcoumarinyl-N-[3- (triethoxysilyl)propyl]carbamate, 7-triethoxysilylpropoxy-5- hydroxyflavone, 3-carbazolylpropyltriethoxysilane, bis(2-diphenylphosphinoethyl)methylsilylethyltriethoxysilane and 2-(diphenylphosphino)ethyl triethoxysilane.

X) Claim 6 is proposed to be amended in the following manner:
Claim 6 (Proposed Amendment): The mesoporous silica nanoparticle of claim [[ ]] 1, wherein the [[ ]] second silica source is selected from the group consisting of propyltriethoxysilane n-butyltriethoxysilane, pentyltriethoxysilane, hexyltriethoxysilane, heptyltriethoxysilane, octyltriethoxysilane, nonyltriethoxysilane, decyltriethoxysilane, undecyltriethoxysilane, dodecyltriethoxysilane, cyclopropyltriethoxysilane, cyclobutyltriethoxysilane, cyclopentyltriethoxysilane, cyclohexyltriethoxysilane, cycloheptyltriethoxysilane, cyclooctyltriethoxysilane, propyltrimethoxysilane n-butyltrimethoxysilane, pentyltrimethoxysilane, hexyltrimethoxysilane, heptyltrimethoxysilane, octyltrimethoxysilane, nonyltrimethoxysilane, decyltrimethoxysilane, undecyltrimethoxysilane, dodecyltrimethoxysilane, cyclopropyltrimethoxysilane, cyclobutyltrimethoxysilane, cyclopentyltrimethoxysilane, cyclohexyltrimethoxysilane, cycloheptyltrimethoxysilane and cyclooctyltrimethoxysilane.

X) Claim 7 is proposed to be allowed without further amendment.

X) Claim 8 is proposed to be allowed without further amendment.


X) Claim 9 is proposed to be amended in the following manner:
Claim 9 (Proposed Amendment): The mesoporous silica nanoparticle of claim 8, wherein the hydrophobic or hydrophilic bioactive ingredient is a small molecule, a chemo-drug, an enzyme, a protein drug, an antibody, a vaccine, an antibiotic, a nucleotide drug or combinations thereof.

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): The mesoporous silica nanoparticle of claim 8, wherein said nanoparticle further comprises [[ ]] a second hydrophilic or hydrophobic bioactive ingredient loaded within the pores.

X) Claim 11 is proposed to be allowed without further amendment.

X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Proposed Amendment): A method for delivering bioactive ingredient(s) to a subject, comprising:
[[ 
]]  administering the mesoporous silica nanoparticle [[ ]] of claim 8 to the subject.

X) Claim 13 is proposed to be allowed without further amendment.

X) Claim 14 is proposed to be allowed without further amendment.

X) Claims 15-21 are proposed to be cancelled without prejudice or disclaimer. The examiner has set forth proposed new claims drawn to the method of making the composition.

X) Claim 22 is proposed to be cancelled without prejudice or disclaimer as it appears to be duplicative of claim 3.

X) The following new claims are proposed.

Claim 23 (Proposed New): A method of making a mesoporous silica nanoparticle comprising
(a) providing an alkaline solution containing a surfactant to form micelles;
(b) optionally introducing oil phase into the solution after step (a) and before step (c) for pore extension;
(c) adding a first silica source and a second silica source which provides a terminal hydrocarbyl moiety into the solution, wherein the molar ratio of the first silica source and the second silica source is between 21:1 and 11:1;
(d) adding a further first silica source after step (c) to form mesoporous silica nanoparticles (MSNs); 
(e) optionally conducting surface modification of the external surface of the MSNs,
(f) conducting hydrothermal treatment to the solution; and
(g) extracting and optionally purifying the MSNs from the solution,
wherein the particle has a particle size of no greater than 100 nm as measured by Transmission Electron Microscopy (TEM), and a hydrodynamic size in phosphate buffered saline (PBS) as measured by Dynamic Light Scattering (DLS), of no greater than 150 nm as measured by Dynamic Light Scattering (DLS), and 
wherein the wherein the mesoporous silica nanoparticle has pores and the terminal hydrocarbyl moieties modify the internal surface of the pores.

Claim 24 (Proposed New): The method of claim 23 wherein the surfactant is a cationic surfactant, an anionic surfactant, a non-ionic surfactant or combinations thereof.

Claim 25 (Proposed New): The method of claim 23, wherein the first silica source comprises tetraethoxysilane (TEOS), tetramethoxysilane (TMOS), sodium silicate or a mixture thereof.

Claim 26 (Proposed New): The method according to Claim 15, wherein the second silica source is selected from the group consisting of trimethoxyphenylsilane (TMPS), triethoxyphenylsilane (TEPS), diphenyldiethoxysilane, 1-naphthyl trimethoxysilane, 2-hydroxy-4-(3-triethoxysilylpropoxy)diphenylketone, O-4-methylcoumarinyl-N-[3- (triethoxysilyl)propyl]carbamate, 7-triethox ysilylpropoxy-5-hydroxyflavone, 3-carbazolylpropyltriethoxysilane, bis(2-diphenylphosphinoethyl)methylsilylethyltriethoxysilane, 2-(diphenylphosphino)ethyltriethoxysilane, propyltriethoxysilane n-butyltriethoxysilane, pentyltriethoxysilane, hexyltriethoxysilane, heptyltriethoxysilane, octyltriethoxysilane, nonyltriethoxysilane, decyltriethoxysilane, undecyltriethoxysilane, dodecyltriethoxysilane, cyclopropyltriethoxysilane, cyclobutyltriethoxysilane, cyclopentyltriethoxysilane, cyclohexyltriethoxysilane, cycloheptyltriethoxysilane, cyclooctyltriethoxysilane, propyltrimethoxysilane n-butyltrimethoxysilane, pentyltrimethoxysilane, hexyltrimethoxysilane, heptyltrimethoxysilane, octyltrimethoxysilane, nonyltrimethoxysilane, decyltrimethoxysilane, undecyltrimethoxysilane, dodecyltrimethoxysilane, cyclopropyltrimethoxysilane, cyclobutyltrimethoxysilane, cyclopentyltrimethoxysilane, cyclohexyltrimethoxysilane, cycloheptyltrimethoxysilane and cyclooctyltrimethoxysilane.

Claim 27 (Proposed New): The method according to Claim 23, wherein the oil phase described in step (b) is present and comprises substituted or unsubstituted (cyclo)alkane(s), substituted or unsubstituted aromatic solvent(s) or combinations thereof.


Reasons for Indicating Proposed Examiner’s Amendments
Proposed amendment to claim 1 and proposed new claim 23 appear to be supported as of page 17, paragraph 0055, relevant text reproduced below.

    PNG
    media_image15.png
    654
    624
    media_image15.png
    Greyscale

The ratio range of 21:1 to 11:1 is supported as of the instant specification at least on page 27, paragraph 0077, Synthetic Example 2.
Declarant has presented comparative testing on page 9, paragraph #19, reproduced below.

    PNG
    media_image11.png
    436
    748
    media_image11.png
    Greyscale

The examiner’s understanding of the above-reproduced data is that the order in which various ingredients are added unexpectedly has a significant effect on the particle thus produced. For example, a particle with a first step of adding ethanol TEOS with hydrophobic silane and a second step of adding ethanolic TEOS in the absence of hydrophobic silane appears to produce a stable particle with a size in the claimed range. In contrast, if the entirety of the ethanolic TEOS and hydrophobic silane are added together, the resultant particle is not stable in the claimed size range. Similarly, if the ethanolic TEOS is added first, then a second step of ethanolic TEOS with hydrophobic silane is subsequently conducted, the resultant particle is not stable. As such, the order of adding ingredients appears to have a substantial effect on the properties of the resultant product. This effect would not have been expected by one of ordinary skill in the art. As such, the examiner has set forth a proposed amendment above that amends the claim to be commensurate in scope with the results provided by declarant.
The examiner notes the following regarding product-by-process claims. First, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). However, in this case, there appear to be differences in the structure of the particle made by the above-proposed product-by-process as opposed to the particle made by Mou or Brinker. In this case, the particle of the proposed claims appears to be modified on its internal pores, whereas the particle of Mou may be modified only on the external pores. Also, the particle of the above-proposed product-by-process appears to be dispersible in aqueous solution in the absence of a surrounding lipid bilayer, and it appears to have been unlikely that the particle of Brinker would have been capable of this.
The examiner has proposed amending the instant claims to be commensurate in scope with the unexpected results provided by the declaration as of page 9, paragraph #19.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612